Howell, J
This is an appeal from an order of seizure and sale, issued upon a mortgage note, made by defendant on 2d April, I860, and secured by mortgage in favor of plaintiff.
*515The only ground of error which we deem it necessary to notice, is the want of the revenue stamp upon the note, as required by the Act of Congress.
The note was made prior to the passage of the law requiring notes to be stamped; but the 163d section of the Act 30th June, 1861, requires such notes to be stamped before they can be used as evidence in any Court, and authorizes parties to affix the requisite stamps in presence of the Court; This appears not to have been done in this case, and the evidence was therefore not such as the law makes valid. The note is not void for want of the stamp, but simply illegal as evidence. We cannot sanction an evasion of the laws of Congress.
It is therefore ordered that the judgment of the lower Court be reversed, and this ease dismissed, at plaintiff’s costs.